 



Exhibit 10.41
PORTIONS OF THIS EXHIBIT MARKED “[* * *]” HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND THE OMITTED PORTIONS HAVE BEEN FILED
SEPARATELY IN PAPER FORM WITH THE SECURITIES AND EXCHANGE COMMISSION.
QUOTATION
[* * *] Difluprednate Ophthalmic Emulsion
Bulk Feasibility Studies and Particle Size Methods Transfer
Version 01
Sirion Therapeutics
(referred to as “Customer”)
3110 Cherry Palm Drive, Suite 340
Tampa, FL 33619
Client Contact: Bill Stringer
Phone: 813-496-7325 Ext. 240
Cardinal Health Contact: Patrick Poisson
Phone: 815-206-1217
QTE-6120-31 1600.01
Date: September 1, 2006
CONFIDENTIAL
Pharmaceutical Technologies and
Services Biotechnology and Sterile Life
Sciences Group
Woodstock, Illinois
     CardinalHealth

 



--------------------------------------------------------------------------------



 



QTE-6120-311600   Page 2      

Executive Summary
This Quotation describes the basic scope of work to be performed by Cardinal
Health with respect to manufacture of Customer’s [* * *] Difluprednate
multi-dose ophthalmic product (‘Product”) using blow/fill/seal technology, and
Cardinal Health’s pricing for such manufacture. For purposes of clarification,
the pricing included herein is based on the following limited information:
GENERAL REQUIREMENTS

     
Study Type
  Bulk Feasibility
 
   
Product Name
  [* * *] Difluprednate
 
   
Indication
  Ophthalmic
 
   
Therapeutic Category
  Glucocorticoid; anti-inflammatory
 
   
Proposed Batch Size
  [* * *]
 
   
Number of Batches
  [* * *]: [* * *] placebo coarse emulsion batches
[* * *] placebo fine emulsion batches with filtration study
 
   
Manufacturing Directions
  Cardinal Health Standard — Bulk compounding only

Section 1. Version History

          VERSION   DATE ISSUED   REASON
00
  May 23, 2006   New Issue
 
       
01
  September 1, 2006   Revised for bulk placebo formulation manufacturing and
added particle size methods transfer

Section 2. Scope of Work

2.1   Cardinal Health’s Responsibilities.

  2.1.1   Facility and Equipment. Cardinal Health will provide an FDA registered
drug establishment, which is maintained in accordance with applicable US laws,
rules and regulations, including without limitation, applicable current Good
Manufacturing Practices.

  •   Cardinal Health will provide bulk tanks of appropriate size.

  2.1.2   Records. Cardinal Health will provide all administration, supervision
and record keeping, as required by applicable law and in accordance with
Cardinal Health’s standard operating procedures and practices.     2.1.3  
Master Batch Record. Cardinal Health will provide labor and materials for
preparation and approval of the Master Batch Record and any subsequent revisions
thereto.

2200 Lake Shore Drive • Woodstock, Illinois 60098
Direct: (815) 338-9500 • Facsimile: (815) 338-3989 • www.cardinal.com/pts
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



QTE-6120-311600.O1   Page 3      

  2.1.4   Materials. Cardinal Health will provide the following raw materials:

  •   Water for Injection for batch formulation and clean-up, tested per current
USP methodology     •   The following cGMP released in house excipients:

  •   Glycerin,     •   Boric Acid     •   Polysorbate 80     •   Sodium Edetate
    •   Sorbic Acid     •   Sodium Hydroxide     •   0.22 micron product
sterilizing filters, as required.     •   5 micron pre-filters, as required.

  2.1.5   In Process Tests. Cardinal Health will conduct the following in
process tests in accordance with the test requirements, methods and
specifications provided and/or approved by Customer and agreed to by Cardinal
Health:

  •   Current USP water testing     •   pH     •   Particle Size

  2.1.6   Manufacture. Cardinal Health will provide manufacture in accordance
with a master batch record approved by the parties, as follows:

  •   Set-up and takedown of tanks, hompgenizer and microfluidizer.     •  
Formulate the bulk solution using tested and released ingredient(s).     •  
Execute study per batch record

  2.1.7   Cleaning. Following batch manufacture, Cardinal Health will clean the
Facilities and Equipment in accordance with Cardinal Health’s standard operating
procedures.     2.1.8   Waste Disposal. Cardinal Health will engage a contractor
to dispose of all Product related waste in accordance with applicable laws,
rules and regulations.     2.1.9   Post-Manufacture Review. Following
manufacture of the Product as provided above, Cardinal Health will review and
approve the lot specific batch records.     2.1.10   Batch Records. Cardinal
Health will provide Customer with a copy of each lot specific Batch Record.

2.2   Customer’s Responsibilities

  2.2.1   Project Instructions. Customer will:

  •   Provide manufacturing instructions to enable Cardinal Health to prepare
the master batch record.     •   Review and approve the master batch record and
any subsequent revisions.     •   Provide test requirements, specifications, and
methods as provided below.

2200 Lake Shore Drive • Woodstock, Illinois 60098
Direct: (815) 338-9500 • Facsimile: (815) 338-3989 • www.cardinal.com/pts
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



QTE-61 20-311600.01   Page 4      

  2.2.2   Test Requirements, Methods & Specifications. Customer will provide
(i) test requirements, (ii) validated or reproducible analytical methods and
related documentation, and (iii) applicable Specifications for the following:

  •   Particle Size Test Method (Horiba)

  2.2.3   Materials. Customer will supply the following materials and items to
Cardinal Health:

  •   Pre-released Excipients as follows.

  •   Sodium Acetate
    •   Castor Oil

  •   Reference standards, if required.

  2.2.4   Equipment. Customer will supply unique processing and analytical
equipment to Cardinal Health including, but not limited to, the following items:

  •   [* * *] and I training day     •   [* * *] and operating instructions    
•   [* * *] and operating instructions     •   Misc. valves and piping

  2.2.5   Safety Information. Customer will provide all known safety information
relating to the raw materials supplied by Customer under this Quotation,
including without limitation Material Safety Data Sheets (“MSDS”) applicable to
each such item.     2.2.6   Cleaning. Customer will provide cleaning method and
testing support, as necessary, for cleaning verification of product contacting
equipment.

Section 3. Pricing

3.1   Project Pricing. Cardinal Health’s price to perform the Project defined in
this Quotation will be as follows:

              COST: [* * *] for Coarse Emulsion Studies
 
               [* * *] for Fine Emulsion and Filtration Studies

 
               [* * *] for [***] Set-Up and Methods Transfer
 
            TOTAL COST: [* * *]

3.2 Revisions to Pricing. In addition to any reasons for price changes expressly
set forth in Exhibit I, Cardinal Health may revise the prices provided in this
Quotation if reasonably unforeseeable circumstances affect the work required to
complete the Project. Cardinal Health will notify Customer immediately if the
costs to complete the Project exceed the prices stated in this Quotation.
Cardinal Health will not commence work involving charges in excess of those
stated in this Quotation without Customer approval unless such advance notice
was not possible due to the circumstances.
2200 Lake Shore Drive • Woodstock, Illinois 60098
Direct: (815) 338-9500 • Facsimile: (815) 338-3989 • www.cardinal.com/pts
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



QTE-61 20-311600.01   Page 5      

Section 4. Terms and Conditions

4.1   Standard Terms and Conditions. The Standard Terms and Conditions attached
to this Quotation as Exhibit I are an integral part of this Quotation and are
incorporated herein by reference. In the event of a conflict between the terms
of this Quotation and the attached Standard Terms and Conditions, the Standard
Terms and Conditions shall govern. In the event of a conflict between the terms
and conditions of this Quotation and any purchase order or other documentation
submitted by Customer, this Quotation shall govern.   4.2   Invoicing and
Payment Terms. Cardinal Health will invoice as follows:       An invoice will be
issued to the customer upon execution of each set of studies and completion of
methods transfer.   4.3   Initial Batches. Each batch of Product manufactured
under this Quotation will be considered to be a “Development Batch” until
Cardinal Health has manufactured [* * *] consecutive batches of Product which
meet the applicable Specifications. The term “Development Batch” shall include
without limitation any batch manufactured (i) following a change in
Specifications, (ii) following a scale-up in the manufacturing process to
produce greater quantities of Product, until Cardinal Health has manufactured [*
* *] consecutive batches of Product meeting the new Specifications or, (iii) for
a feasibility, stability or clinical study. Customer shall be responsible for
the cost of each Development Batch that fails to meet the Specifications unless
Cardinal Health was grossly negligent in the manufacture of the
out-of-Specification batch. Cardinal Health and Customer shall cooperate in good
faith to resolve any problems causing the out-of-Specification batch.   4.4  
Commercial Salability. Each batch of Product manufactured under this Quotation
will be considered a “Development Batch” and is not for commercial sale or
distribution.   4.5   Unlabeled Product. If Cardinal Health is to provide
Customer with product which is not labeled, Customer represents and warrants
that it will comply with all applicable regulations, including without
limitation 21 CFR § 201.150.   4.6   Termination. Either party may terminate
this Quotation: (i) effective upon [* * *] days prior written notice to the
other party, if the other party commits a material breach of this Quotation and
fails to cure such breach by the end of such [* * *] period; provided, however,
that failure to pay amounts due under this Quotation within [* * *] after such
payments are due shall constitute cause for immediate termination of this
Quotation, or at Cardinal Health’s discretion, Cardinal Health shall be relieved
of any further obligation to perform under this Quotation until all outstanding
payments are brought current, or (ii) effective upon written notice to the other
party, if the other party becomes insolvent or admits in writing its inability
to pay its debts as they become due, files a petition for bankruptcy, makes an
assignment for the benefit of its creditors or has a receiver, trustee or other
court officer appointed for its properties or assets.

2200 Lake Shore Drive • Woodstock, Illinois 60098
Direct: (815) 338-9500 • Facsimile: (815) 338-3989 • www.cardinal.com/pts
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



QTE-61 20-311600.01   Page 6      

Quotation Acceptance Sheet
Invoice referencing the customer’s Purchase Order
Number:                                                            
(please attach Purchase Order) should be sent directly to:

     
Contact
  Address:
Name: William Stringer
  3110 Cherry Palm Drive
 
   
Telephone
   
Number: 813-496-7325x240
  Suite 340
 
   
Fax
   
Number: 813-496-7328
  Tampa, Florida 33619
 
   
Federal ID
  E-mail
Number: 20-3943372
  Address: wstringer@siriontherapeutics.com

Modifications to this Quotation must be made with written approval by both
parties.
THIS QUOTATION IS SUBJECT TO RECONFIRMATION AND ACCEPTANCE BY CARDINAL HEALTH AT
THE TIME OF ORDER PLACEMENT.

      Customer   Cardinal Health PTS, LLC  
/s/ William Stringer
  /s/ Patrick Poisson
 
   
Signature
  Signature
 
   
William Stringer
  Patrick Poisson
 
   
Printed Name
  Printed Name
 
   
VP Manufacturing & Compliance
  Sr. Director, Business Development
 
   
Title
  Title
 
   
9-9-06
  9-8-06
 
   
Date
  Date

     
Mail or fax the Acceptance Sheet to:
  Patrick Poisson
 
  Sr. Director, Business Development
 
  Cardinal Health
 
  2200 Lake Shore Drive
 
  Woodstock, Illinois 60098
 
  Facsimile: (815) 338-3989

2200 Lake Shore Drive • Woodstock, Illinois 60098
Direct: (815) 338-9500 • Facsimile: (815) 338-3989 • www.cardinal.com/pts
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



QTE-6122-311600.00   EXHIBIT 1: STANDARD TERMS AND CONDITIONS   Page 7

 
A. Expiration.   This Quotation is valid for 30 days from the date hereof, and
becomes binding if signed and delivered by both parties during that period.
B. Audits.  Client may conduct one quality assurance facility audit per year at
no cost. Additional audits will be invoiced separately at the current rate for
such services.
C. Regulatory Inspections.   Cardinal Health will promptly notify Client of any
regulatory inspections directly relating to the Project. Client accepts
reasonable and documented costs charged by a regulatory authority for such
inspections.
D. Price Changes.   Cardinal Health may revise the prices provided in this
Quotation (i) if Client’s requirements or any Client-provided information is
inaccurate or incomplete; (ii) if Client revises Cardinal Health’s
responsibilities or the Project specifications, instructions, procedures,
assumptions, processes, test protocols, test methods or analytical requirements;
or (iii) for such other reasons set forth in this Quotation.
E. Payments.   Cardinal Health will invoice Client as set forth in this
Quotation. Cardinal Health charges a late payment fee of 11/2% per month for
payments not received by the dale specified in this Quotation (or if no date is
specified, within 30 days of invoice date). Failure to bill for interest due
shall not be a waiver of Cardinal Health’s right to charge interest.
F. Taxes.   All sales, use, gross receipts, compensating, value-added or other
taxes, duties, licenses or fees (excluding Cardinal Health’s net income and
franchise taxes) assessed by any tax jurisdiction arising from the Project are
the responsibility of Client, whether paid by Cardinal Health or Client.
G. Hazardous Materials.   Client warrants to Cardinal Health that no specific
safe handling instructions are applicable to any Client-supplied materials,
except as disclosed to Cardinal Health in writing by the Client in sufficient
time for review and training by Cardinal Health prior to delivery. Where
appropriate or required by law, Client will provide a Material Safety Data Sheet
for all Client-supplied materials and finished product.
H. Shipment.   Unless otherwise specified in this Quotation, all products and
other materials shipped by Cardinal Health are delivered EXW (Incoterms 2000)
Cardinal Health’s facilities and the title shall pass to Client upon such
delivery.
I. Limitations of Liability.  CARDINAL HEALTH’S TOTAL LIABILITY UNDER THIS
QUOTATION SHALL IN NO EVENT EXCEED THE TOTAL FEES PAID UNDER THIS QUOTATION (BUT
EXCLUDING FEES FOR PROCURING COMPARATOR DRUG). CARDINAL HEALTH’S LIABILITY UNDER
THIS QUOTATION FOR ANY AND ALL CLAIMS FOR LOST, DAMAGED OR DESTROYED API OR
CLIENT-SUPPLIED MATERIALS, WHETHER OR NOT INCORPORATED INTO FINISHED PRODUCT,
SHALL NOT EXCEED $5,000. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF
PERFORMANCE UNDER THIS QUOTATION, INCLUDING WITHOUT LIMITATION LOSS OF REVENUES,
PROFITS OR DATA, WHETHER IN CONTRACT OR IN TORT, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
J. Confidentiality.   All information disclosed by a party in connection with
this Quotation shall be confidential information, unless such information is (I)
already known to the receiving party, as evidenced by written records; (ii)
independently developed or discovered by the receiving party without the use of
the disclosing party’s confidential information, as evidenced by written
records; (iii) in the public domain, other than through the fault of the
receiving party; (iv) disclosed to the receiving party by a third party not in
breach of a duty of confidentiality owed to the disclosing party; or (v)
required to be disclosed by law, or court or administrative order; provided,
that the receiving party first gives prompt notice thereof to the disclosing
party. Neither party shall, without the other party’s prior written consent, use
the confidential information of the other party or disclose such information to
anyone other than employees of the receiving party or its affiliated entities
who require such information to perform such party’s obligations under this
Quotation. This undertaking shall survive for 7 years following the date of this
Quotation.
K. Intellectual Property.   For purposes hereof, “Client IP” means all
intellectual property and embodiments thereof owned by or licensed to Client as
of the date hereof or developed by Client other than in connection with the
Project; “Cardinal Health IP” means all intellectual property and embodiments
thereof owned by or licensed to Cardinal Health as of the date hereof or
developed by Cardinal Health other than in connection with the Project;
“Invention” means any intellectual property developed by either party in
connection with the Project; “API Inventions” means any Invention that relates
exclusively to the Client IP or Client’s patented API; and “Process Inventions”
means any Invention, other than an API Invention, that relates exclusively to
the Cardinal Health IP or relates to developing, formulating, manufacturing,
filling, processing, packaging, analyzing or testing pharmaceutical products
generally. All Client IP and API Inventions shall be owned solely by Client and
no right therein is granted to Cardinal Health under this Quotation except for
use in performing the Project. All Cardinal Health IP and Process Inventions
shall be owned solely by Cardinal Health and no right therein is granted to
Client under this Quotation. All Inventions to generic API (other than API
Inventions and Process Inventions), if any, shall be owned jointly by Cardinal
Health and Client. The parties shall cooperate to achieve the allocation of
rights to Inventions anticipated herein and each party shall be solely
responsible for costs associated with the protection of its intellectual
property.
L. Warranties.   Cardinal Health will perform the Project in accordance with the
written specifications and Project instructions expressly set forth or
referenced in this Quotation and United States current Good Manufacturing
Practices or current Good Laboratory Practices, as applicable. THE WARRANTIES
SET FORTH IN THIS ARTICLE ARE THE SOLE AND EXCLUSIVE WARRANTIES MADE BY CARDINAL
HEALTH TO CLIENT, AND CARDINAL HEALTH MAKES NO OTHER REPRESENTATIONS, WARRANTIES
OR GUARANTEES OF ANY KIND WHATSOEVER, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE.
M. Client.   Obligations Unless otherwise agreed to by the parties in writing,
Client is solely responsible to (i) provide complete and accurate scientific
data regarding the Project; (ii) if applicable, review and approve all
in-process and finished product test results to ensure conformity of such
results with the product specifications, regardless of which party is
responsible for finished product release; (iii) prepare all submissions to
regulatory authorities; and (iv) perform such other obligations of Client set
forth in this Quotation.
N. Indemnification.   Client will indemnify Cardinal Health, Its affiliates and
their respective directors, officers, employees and agents against any
third-party claim arising directly or indirectly from (i) the manufacture,
promotion, marketing, distribution or sale of, or use of or exposure to, the
product, API and Client-supplied materials that are the subject of the Project;
(ii) the negligence or willful misconduct of Client; (iii) the breach of this
Quotation by Client; or (iv) the use of any intellectual property provided by
Client to Cardinal Health. Cardinal Health will indemnify Client against any
third-party claim arising directly or indirectly from the negligence or willful
misconduct of Cardinal Health or the breach of this Quotation by Cardinal
Health.
O. Set-Off.   Without limiting Cardinal Health’s rights under law or in equity,
Cardinal Health and its affiliates, parent or related entities, collectively or
individually, may exercise a right of set-off against all amounts due to
Cardinal Health from Client. For purposes of this Article, Cardinal Health, its
affiliates, parent or related entities, shall be deemed to be a single creditor.
P. Force Majeure.   Neither party will be liable for any failure to perform or
for delay in performance resulting from any cause beyond its reasonable control,
including without limitation acts of God, fires, floods or weather, strikes or
lockouts, factory shutdowns, embargoes, wars, hostilities or riots, or shortages
in transportation. If the cause continues unabated for 90 days, then both
parties shall meet to discuss and negotiate in good faith what modifications to
this Quotation should result from such cause.
Q. Use and Disposal.   Client represents and warrants to Cardinal Health that
Client will hold, use and/or dispose of products and other materials provided by
Cardinal Health in accordance with all applicable laws, rules and regulations.
Client grants Cardinal Health full authority to use any Client-supplied
materials for purposes of the Project.
R. Record Retention.   Unless the parties otherwise agree in writing, Cardinal
Health will retain batch, laboratory and other technical records for the minimum
period required by applicable law.
S. Independent Contractor.   The relationship of the parties is that of
independent contractors and not of joint venturers, co-partners,
employer/employee or principal/agent.
T. Publicity.   Neither party will make any press release or other public
disclosure regarding this Quotation or the transactions contemplated hereby
without the other party’s express prior written consent, except as required by
applicable law, by any governmental agency or by the rules of any stock exchange
on which the shares of the disclosing party are listed, in which case the party
required to make the press release or public disclosure shall use commercially
reasonable efforts to obtain the approval of the other party as to the form,
nature and extent of the press release or public disclosure prior to issuing the
press release or public disclosure.
U. Amendment & Precedence.   These Standard Terms and Conditions constitute a
part of the Quotation to which they are attached (collectively, “this
Quotation”); provided that these Standard Terms and Conditions supersede any
conflicting terms and conditions set forth in the Quotation to which they are
attached or any Client purchase order. This Quotation constitutes the entire
understanding between the parties, and supersedes any contracts, agreements or
understandings (oral or written) of the parties, with respect to the Project. No
term of this Quotation may be amended except upon written agreement of both
parties.
V. Dispute Resolution.   If a dispute arises between the parties in connection
with this Quotation, the respective presidents or Senior Executives of Cardinal
Health and Client shall first attempt to resolve the dispute. If such parties
cannot resolve the dispute, such dispute shall be resolved in the jurisdiction
of the defendant party by binding arbitration in accordance with the then
existing commercial arbitration rules of The CPR Institute for Dispute
Resolution, 366 Madison Avenue, New York, NY 10017.
W. Survival.   Subject to execution, the rights and obligations of Client and
Cardinal Health in Articles I, J, K, N, T, V and W of these Standard Terms and
Conditions shall survive termination or expiration of this Quotation.
 
2200 Lake Shore Drive • Woodstock, Illinois 60098
Direct: (815) 338-9500 • Facsimile: (815) 338-3989 • www.cardinal.com/pts
CONFIDENTIAL

